Judgment, Supreme Court, New York County (Walter B. Tolub, J.), entered October 25, 2007, dismissing this proceeding seeking to annul the determination of respondent Athletic Commission that overruled a referee’s award of a technical knockout to petitioner and changed the result of the boxing match to a “no decision,” unanimously affirmed, without costs.
Under the broad, statutory scheme applicable here (see McKinney’s Uncons Laws of NY § 8906 [L 1920, ch 912, § 6, as amended]), the Commission retains the power and discretion to reverse a referee’s in-fight determination (e.g. 19 NYCRR 211.6, 212.16) where it is deemed to be in boxing’s best interest (19 NYCRR 206.3). The Commission’s determination was not arbitrary and capricious, an abuse of discretion or contrary to law, so we are obliged to affirm (see Matter of Partnership 92 LP & Bldg. Mgt. Co., Inc. v State of N.Y. Div. of Hous. & Community Renewal, 46 AD3d 425, 428-429 [2007]).
Inasmuch as the applicable rules allow the Commission to alter a referee’s in-ring determination, the Commission’s review of videotape evidence was an application of already existing rules rather than a promulgation of a new one that might implicate the procedures outlined in the State Administrative Frocedure Act (see e.g. Matter of Alca Indus. v Delaney, 92 NY2d 775 [1999]). Concur—Tom, J.P, Saxe, Friedman, Buckley and Catterson, JJ. [See 2007 NY Slip Op 33348(U).]